Order and judgment (one paper), Supreme Court, New York County (Judith Gische, J.), entered June 29, 2001, inter alia, appointing respondent guardian of appellant’s person and property, and, insofar as appealed from, making such appointment indefinite in duration, unanimously modified, on the facts, to direct respondent to serve a copy of her annual guardian’s report on the Mental Hygiene Legal Service (MHLS) for the First Department, and otherwise affirmed, without costs.
The non-durational period of the appointment is justified by undisputed evidence that the mental disease underlying appellant’s incapacity is severe, progressing rapidly, irreversible and degenerative. We are not persuaded otherwise by the court’s finding “of some indications” of an ability to learn skills that could “compensate for some of the symptomatologies.” However, as suggested by respondent, we modify so as to require respondent to serve her annual reports on MHLS in order to better assure reconsideration of the guardianship in the event, as the court put it, of a “remarkable turnaround” in appellant’s condition (see, Mental Hygiene Law § 81.31 [e]; § 81.36 [b]). The only reason MHLS would not otherwise be entitled to such reports is because appellant is presently residing in a facility out of state (Mental Hygiene Law § 81.31 [c]). Concur — Tom, J.P., Mazzarelli, Rosenberger, Wallach and Marlow, JJ.